Name: Commission Regulation (EEC) No 1361/81 of 20 May 1981 imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/ 14 Official Journal of the European Communities 22. 5 . 81 COMMISSION REGULATION (EEC) No 1361/81 of 20 May 1981 re-imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia and Community supervision for imports of certain products originating in Yugoslavia (2), and in parti ­ cular Article 1 thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( ! ), and in particular Protocol 1 thereto , Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement are subject to the annual ceiling indicated below, above which customs duties appli ­ cable to third countries may be re-established : (tonnes) CCT heading No Description Ceiling 73.02 Ferro-alloys : E. Ferro-chromium and ferro-silico-chromium : I. Ferro-chromium : 1 000  Of which ferro-chromium containing by weight not more than 010 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium), maximum 500 Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : Article 1 From 25 May to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : CCT heading No Description Origin 73.02 Ferro-alloys : E. Ferro-chromium and ferro-silico-chromium : I. Ferro-chromium :  Of which ferro-chromium containing by weight not more than 010 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium), maximum Yugoslavia (') OJ No L 130, 27 . 5 . 1980 , p . 1 . (2 ) OJ No L 367, 31 . 12 . 1980 , p . 43 . 22. 5 . 81 Official Journal of the European Communities No L 135/ 15 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission